Citation Nr: 0525404	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran retired in March 1991 after more than 30 years of 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before the undersigned at a Board 
videoconference hearing in August 2005.  A transcript of that 
hearing has been associated with the claims folder.  

During the Board hearing, the veteran offered testimony that 
raised claims for increased disability ratings for her 
service-connected arthritis of the right hand and left hand, 
bursitis of the bilateral shoulders, and gastroesophageal 
reflux disease with stricture.  These issues are referred to 
the RO for the appropriate action.  In light of the decision 
below, the veteran may wish to end this case.  In any event, 
no other issue is before the Board at this time.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: total abdominal hysterectomy, rated as 50 
percent disabling; degenerative disc disease of the lumbar 
spine, rated as 40 percent disabling; degenerative arthritis 
of the right hand, rated as 10 percent disabling; 
degenerative arthritis of the left hand, rated as 10 percent 
disabling; gastroesophageal reflux disease with stricture, 
rated as 10 percent disabling; and bursitis of the bilateral 
shoulders, bilateral tennis elbow, removal of the bilateral 
great toenail, and fibrocystic disease, each rated as 
noncompensable; the combined service-connected disability 
rating is 80 percent.  

3.  The veteran is unable to secure or follow a substantially 
gainful occupation due to her service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.3, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Total disability is considered to exist when there 
is any impairment sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).    

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

Where a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the evidence 
otherwise demonstrates that the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra.  

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  See 38 U.S.C.A. § 5107(b).

Review of the record reveals that the veteran has the 
following service-connected disabilities: total abdominal 
hysterectomy, rated as 50 percent disabling; degenerative 
disc disease of the lumbar spine, rated as 40 percent 
disabling; degenerative arthritis of the right hand, rated as 
10 percent disabling; degenerative arthritis of the left 
hand, rated as 10 percent disabling; gastroesophageal reflux 
disease with stricture, rated as 10 percent disabling; and 
bursitis of the bilateral shoulders, bilateral tennis elbow, 
removal of the bilateral great toenail, and fibrocystic 
disease, each rated as noncompensable.  Her combined service-
connected disability rating is 80 percent.  Therefore, the 
percentage criteria set forth at 38 C.F.R. § 4.16(a) are met. 

The Board finds competent evidence to support the conclusion 
that the veteran is unable to work due to her service-
connected disabilities.  Specifically, in an October 2003 
statement, a Dr. "M." concluded that it would be physically 
impossible for the veteran to seek employment with 
limitations from the degenerative disc disease of the lumbar 
spine and the degenerative arthritis in her hands.  This 
opinion was based on a review of the veteran's medical 
records.  Similarly, an August 2005 statement from Dr. "B." 
indicated that the arthritis in the veteran's hands caused 
weakness that interfered with her ability to work and 
recommended significant permanent restrictions on the use of 
the hands.  Beyond this, the report of the December 2003 VA 
gastrointestinal examination concluded that the symptoms from 
the gastroesophageal reflux disease with stricture were 
consistent and persistent enough to interfere with the 
veteran's occupation and daily activities.  

Finally, during the August 2005 Board hearing, the veteran 
testified that she had not worked since 1992.  She has tried 
to volunteer at nursing homes but could not do what was 
required of her.  The veteran explained that she constantly 
suffered from varying degrees of pain associated with her 
service-connected disabilities.  She indicated that it would 
be physically impossible to work an eight-hour day.  The 
Board finds her testimony to be particularly credible and 
supported by the medical evidence of record.  Accordingly, 
the Board finds that the evidence supports entitlement to 
TDIU.  38 C.F.R. § 4.3.  The appeal is granted.    

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  However, in the event any 
noncompliance with notice or assistance is found, the Board 
emphasizes that the disposition of the appeal is completely 
favorable to the veteran.  Therefore, any defect in VCAA 
compliance is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to TDIU is granted.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


